DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated February 22, 2022 have been fully considered and are persuasive.  Specifically, the example cited in the rejection does not use dicyandiamide and since it has a different number of equivalents than the curing agent used, it may be used in a different amount. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morita et al. Since the scope of former claim 2 is now claim 1, yet the rejection is changed, this action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2013/0008695) in view of Cleaver (US 2016/0083542).
Regarding claim 1: Morita et al. teaches a prepreg (title) comprising reinforcing fibers (para. 120) and a composition comprising an epoxy resin (para. 57), a dicyandiamide (para. 63) and a compound having a melting point of 130 C or lower and a solubility parameter whose difference from the solubility parameter of [B] is 8 or less/N,N-dimethylformamide (para. 88).  The amount of the [C]/solvent/dimethylformamide is 5-300 parts by mass with respect to 100 parts [A]/epoxy resin (para. 89), which overlaps the claimed range.  Morita et al. teaches the equivalent ratio of the epoxy resin to dicyandiamide is 1:1 (para. 62).  Since dicyandiamide has an equivalent amount of 21 while the dihydroanthracene epoxy resin discussed has an epoxy equivalent of 174-183 (para. 125), 21/174=12 and 12/183=11.5 (parts [B] per 100 [A], about 12). It is taught that there 5 parts [C] to 100 parts [A] (para. 89), so there are also 5 parts [C] to 12 parts [B], which converts to 41.6 parts [C] to 100 parts [B], which overlaps the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use overlapping amounts of the components and would have been motivated to do so since Morita et al. teaches these are acceptable amounts to use to achieve the disclosed invention.
Morita et al. does not teach the viscosity of the composition. However, Cleaver teaches a similar composition having a viscosity of 1000 to 100,000 Pas at room temperature (para. 67). Morita et al. and Cleaver are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the viscosity of Cleaver in the composition of Morita et al. and would have been motivated to do so in order to have a workable prepreg.
Regarding claim 3: Dimethylformamide has a boiling point of 153 C.
Regarding claim 4: Morita et al. teaches the epoxy equivalent of 174-183 (para. 125).
Regarding claim 6: Morita et al. teaches a composite by curing the prepreg (para. 123).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2013/0008695) in view of Cleaver (US 2016/0083542) as applied to claim 1 set forth above and in view of JP 11-302412.
Regarding claim 5: Morita et al. teaches the basic claimed composition as set forth above.  Not disclosed is the three or more functional nitrogen containing epoxy resin. However, JP 11-302412 teaches a glycidyl amine type epoxy resin in an amount of 50 parts by weight or more per 100 parts by weight of the epoxy resin (abstract), which can be tetraglycidyl component (para. 10).  Morita et al. and JP 11-302412 are analogous art since they are both concerned with the same field of endeavor, namely epoxy prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the amine epoxy resin of JP 11-302412 in the composition of Morita et al. and would have been motivated to do so since to increase the adhesiveness between the fiber and the matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767